James Hopson, and American
                                                              Bank of Texas, NA f/k/a State
                                                                           /s



                        Fourth Court of Appeals
                               San Antonio, Texas
                                     March 10, 2015

                                  No. 04-14-00085-CV

                                   Elizabeth WEYEL,
                                        Appellant

                                            v.

   James HOPSON, and American Bank of Texas, NA f/k/a State Bank & Trust of Seguin,
                                   Appellees

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 12-1630-CV
                       The Honorable William Old, Judge Presiding


                                     ORDER
    The Appellant’s Motion for Extension of Time to File Rehearing/ En Banc is
GRANTED.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court